ACCEPTED
                                                                                             141500578
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   7/24/2015 1:43:30 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                      NUMBER 14-15-00578-CV
__________________________________________________________________
                                                        FILED IN
                                                  14th COURT OF APPEALS
                   IN THE COURT OF APPEALS           HOUSTON, TEXAS
    FOR THE FOURTEENTH DISTRICT OF TEXAS AT7/24/2015HOUSTON1:43:30 PM
__________________________________________________________________
                                                  CHRISTOPHER    A. PRINE
                                                          Clerk

                In re MICHELIN N. AM., INC., Relator
__________________________________________________________________
                                                                     FILED IN
   Original Proceeding from the 152nd Judicial District Court of14th COURT
                                                                  Harris    OF APPEALS
                                                                         County,
                                                                   HOUSTON, TEXAS
     Texas, Honorable Robert Schaffer; Trial Court Cause No.7/24/2015
                                                                 2014-57952
                                                                         1:43:30 PM
__________________________________________________________________
                                                               CHRISTOPHER A. PRINE
                                                                       Clerk
        RESPONSE TO PETITION FOR WRIT OF MANDAMUS
__________________________________________________________________




                                      THE LEWIS LAW FIRM
                                      J. Craig Lewis
                                      State Bar No. 12283500
                                      2905 Sackett Street.
                                      Houston, Texas 77098
                                      Telephone: 713.238.7715
                                      Facsimile: 713.238.7888
                                      jenniferb@LLF7.com

                                      Attorneys for Shannon Plum, a/n/f
                                      of Matthew Plum, a Minor,
                                      Real Parties in Interest
TO THE HONORABLE COURT OF APPEALS FOR THE FOURTEENTH
DISTRICT OF TEXAS AT HOUSTON:

      Comes now, SHANNON PLUM, as Next Friend of Matthew Plum, a Minor,

Intervenor/Plaintiff, in this cause, and in lieu of filing a separate Response to the

Petition for Writ of Mandamus, would respectfully represent to this Honorable

Appellate Court that he adopts and incorporates the Response to Petition for Writ of

Mandamus which has been filed in this Court by Attorneys for Robert Coleman, et al,

Real Parties in Interest.

                                             Respectfully submitted,

                                             THE LEWIS LAW FIRM

                                             BY: /s/ J. Craig Lewis
                                             J. Craig Lewis
                                             State Bar No. 12283500
                                             2905 Sackett Street.
                                             Houston, Texas 77098
                                             Telephone: 713.238.7715
                                             Facsimile: 713.238.7888
                                             jenniferb@LLF7.com

                                             ATTORNEYS FOR SHANNON
                                             PLUM, A/N/F OF MATTHEW PLUM,
                                             A MINOR




                                         2
                      CERTIFICATE OF COMPLIANCE

       I certify that the sections of the Response to Petition for Writ of Mandamus
subject to the word limit contain 69 words, in addition to the Response filed by John
Gsanger of The Edwards Law Firm, attorneys for Robert Coleman, et al, Real Parties
in Interest, which contained 11,872 words, according to the word count of the
computer program used to prepare the document.


                                       BY: /s/ J. Craig Lewis
                                       J. Craig Lewis
                                       State Bar No. 12283500


                         CERTIFICATE OF SERVICE
       I certify that copies of the foregoing Response to Petition for Writ of
Mandamus was served upon the Respondent and all attorneys of record for all parties
to the above cause on this the 24th day of July, 2015.

                                       BY: /s/ J. Craig Lewis
                                       J. Craig Lewis
                                       State Bar No. 12283500

Via Facsimile: (512) 472-0721
Thomas M. Bullion III
Chris A. Blackerby
GERMER BEAMAN & BROWN, LLP
301 Congress Avenue, Suite 1700
Austin, Texas 78701
Email: tbullion@germer-austin.com; cblackerby@germer-austin.com

Via Facsimile: (864) 232-2925
Giles M. Schanen, Jr.
NELSON MULLINS RILEY & SCARBOROUGH, LLP
104 South Main Street, 9th Floor
Greenville, SC 29601
Email: giles.schanen@nelsonmullins.com

                                         3
Via Facsimile: (512) 482-5028
Debora B. Alsup
THOMPSON & KNIGHT LLP
98 San Jacinto Blvd., Suite 1900
Austin, TX 78701-4238
Email: debora.alsup@tklaw.com

Via Facsimile: (713) 523.4159
Robert E. Ammons
Bennett A. Midlo
THE AMMONS LAW FIRM, LLP
3700 Montrose Boulevard
Houston, TX 77006
Email: rob@ammonslaw.com; bennett@ammonslaw.com

Via Facsimile: (361) 698-7614
John Gsanger
Scott Marshall
THE EDWARDS LAW FIRM
802 N. Carancahua St., Suite 1400
Corpus Christi, TX 78401
Email: jgsanger@edwardsfirm.com; smarshall@edwardsfirm.com

Via U.S. Mail:
The Honorable Robert Schaffer
Judge, 152nd Judicial District Court
Harris County Civil Courthouse
Houston, TX 77002




                                       4